Title: To George Washington from George William Fairfax, 1 January 1773
From: Fairfax, George William
To: Washington, George



[1 January 1773]

My whole attention being now fixed upon preparing for my trip to England . . . I find I can’t leave the country with any peace of mind . . . without placing a general power of attorney with some Gentm. of known probity.
In this part of the Colony I have not a Friend (yourself excepted) in whom I can repose such confidence . . . I should by no means wish to add more trouble to your own extensive affairs, than to intreat that you would do me the favor to displace, and appoint another manager, or collector, in case of misconduct or death to receive my Tobacco Notes, and proceeds of my estate from Mr. Willis, direct him in the shipping of tobacco, receive my rents from my collector in order to purchase bills of exchg. to be remitted to me . . . Your favourable answer to this will be gratefully acknowledged.
